Order and judgment (one paper), Supreme Court, New York County (Emily Jane Goodman, J.), entered April 8, 2004, which *329granted petitioners leave to file a late notice of claim except as to their claims for defamation, injurious falsehood, tortious interference with contractual and prospective contractual relations and prima facie tort, unanimously modified, on the law, leave denied as to any claims arising prior to February 7, 2003 as well as all claims for negligent hiring, training, retention and supervision, and otherwise affirmed, without costs.
With regard to claims predating February 7, 2003, there is no indication when they accrued, and petitioners did not sufficiently set forth the manner in which such claims arose to allow respondent adequately to investigate and evaluate their merits (see General Municipal Law § 50-e [1] [a]; [2]; Brown v City of New York, 95 NY2d 389 [2000]). The conclusory claims of negligence in hiring, training, retention and supervision were likewise too vague to provide respondent adequate notice for proper investigation.
We have considered respondent’s remaining contentions and find them without merit. Concur—Saxe, J.E, Ellerin, Sweeny and Catterson, JJ.